IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     DIVISION ONE
                          Respondent,
                                                     No. 78447-1-I (consol. with No.
                v.                                   78506-1-I)

 BRENT CHARLES REAMER,                               UNPUBLISHED OPINION

                         Appellant.
                                                     FILED: July 29, 2019



       DwYER, J.     —   Following his conviction for burglary in the second degree,

Brent Reamer appeals, raising constitutional challenges to two community

custody conditions and additional challenges to certain legal financial obligations

imposed by the sentencing court. We affirm one of the challenged community

custody conditions, but remand to the trial court to strike or clarify the other, as

well as to strike the challenged legal financial obligations.



       In late 2016, Brent Reamer committed a series of burglaries at an array of

businesses in Lynnwood and Mill Creek. In two separate criminal actions, he

was charged with, and pled guilty to, a total of 10 counts of burglary in the

second degree. Reamer admitted at his sentencing hearing that his criminal

behavior coincided with the use of heroin and requested that a Drug Offender
No. 78447-1 -1/2


Sentencing Alternative (DOSA) be imposed. The trial court imposed a prison-

based DOSA pursuant to which Reamer would spend a total of 29.75 months in

prison, followed by 29.75 months of community custody.

       In addition to standard conditions, the court imposed the following

additional conditions as part of Reamer’s community custody:

   1. Obey all municipal, county, state, tribal and federal laws.

   2. Do not possess or consume alcohol and do not frequent
      establishments where alcohol is the chief commodity for sale.

   3. Do not possess or consume controlled substances.

   4. Do not associate with known users or sellers of illegal drugs.

   5. Do not possess drug paraphernalia.

   6. Stay out of drug areas, as defined in writing by the supervising
      Community Corrections Officer.

   7. Participate in offense related counseling programs, to include
      substance abuse/chemical dependency treatment and Department
      of Corrections sponsored offender groups, as directed by the
      supervising Community Corrections Officer.

   8. Participate in substance abuse treatment as directed by the
      supervising Community Corrections Officer.

   9. Participate in all urinalysis, breath tests, and compliance polygraph
      examinations as directed by the supervising Community
      Corrections Officer.

   1O.Your residence, living arrangements and employment must be
      approved by the supervising Community Corrections Officer.

   11 .You must consent to DOC [Department of Corrections] home visits
       to monitor your compliance with supervision. Home visits include
       access for the purposes of visual inspection of all areas of the
       residence in which you live or have exclusive/joint control/access.

   12. Court Ordered Treatment: If any court orders mental health or
      chemical dependency treatment, the defendant must notify DOC

                                        2
No. 78447-1-1/3


       and the defendant must release treatment information to DOC for
       the duration of incarceration and supervision. RCW 9.94A.562.

       At the sentencing hearing, neither the State nor Reamer objected to any of

these conditions. The court’s sentencing orders under both causes also imposed

upon Reamer a $200 criminal filing fee, a $100 DNA collection fee, and costs

related to future community custody supervision to be determined by the

Department of Corrections, as well as interest on these obligations.

       Reamer now appeals. He contends that two of the additional conditions

applicable to the community custody portion of his sentence are

unconstitutionally vague and that the aforementioned legal financial obligations

(LFOs) should be stricken. Because the State concedes that one of the

additional community custody conditions is unconstitutionally vague, and

because changes in the law mandate the striking of certain of the LFOs, we

reverse portions of the sentence.



       Reamer first challenges the fourth additional community custody condition

listed above—that he “not associate with known users or sellers of illegal drugs.”

The condition is unconstitutionally vague, he asserts, both because it impedes on

his First Amendment right to freedom of association and because it does not

sufficiently define the class of people that he must avoid, rendering it vague in

violation of his right of due process. We disagree with both contentions.

      A defendant may assert a constitutional challenge to a community custody

condition for the first time on appeal. State v. BahI, 164 Wash. 2d 739, 744-45, 193
P.3d 678 (2008). Community custody conditions are reviewed under an abuse of

                                         3
No. 78447-1-1/4


discretion standard and may be reversed only if they are manifestly

unreasonable. Statev. Hai Minh Nguyen, 191 Wash. 2d 671, 678, 425 P.3d 847

(2018). However, the imposition of an unconstitutional condition is always

manifestly unreasonable. State v. Sanchez Valencia, 169 Wash. 2d 782, 79 1-92,

239 P.3d 1059 (2010). The requirement that Reamer not associate with known

users or sellers of drugs is both constitutional and eminently reasonable.

                                          A

       We begin by addressing Reamer’s First Amendment challenge, noting that

limitations on fundamental rights are permissible provided that they are imposed

sensitively. State v. Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365 (1993). An

offender’s freedom of association may be restricted if reasonably necessary to

accomplish the essential needs of the state and public order. Riley, 121 Wash. 2d

at 37-38. In State v. Hearn, 131 Wash. App. 601, 128 P.3d 139 (2006), a

defendant argued that a community custody condition demanding that she refrain

from associating with known drug offenders violated her freedom of association.

Division Three affirmed the imposition of the challenged community custody

condition, noting that “[r]ecurring illegal drug use is a problem that logically can

be discouraged by limiting contact with other known drug offenders.” Hearn, 131
Wash. App. at 609.

       Similarly, the sentencing court in this case found, based upon Brent

Reamer’s own admissions, that Reamer suffered from a chemical dependency

condition that contributed to his criminal behavior:

              THE COURT:      .   I mean, when you’re using, you’re out
                                  .   .


       stealing, and that’s very clear; right?

                                          4
No. 78447-1-1/5



                MR. REAMER: Yes.

              THE COURT:      .  And I’d say that despite your record and
                                  .   .


       your number of convictions I’m pretty confident what I have is
       somebody who is a drug addict who commits crimes when they’re
       on drugs, based on your two spurts of time and based on what you
       steal and how you steal it. So I’m pretty confident that if we can
       keep you clean and sober that you will not commit crimes.

                MR. REAMER: Definitely.

       Further, Reamer admitted that this dependency was furthered through his

association with other users, and that he viewed disassociation from these users

as a critical step toward recovery:

                THE COURT: Okay. So do you hang out with people who
       use?

                MR. REAMER: No, not anymore.

            THE COURT: When did you stop doing that? Your attorney
      doesn’t know. You know.

                MR. REAMER: It had to have been about a year ago.

                THE COURT: Why did you do that?

             MR. REAMER: I went on Suboxin to get off heroin. And,
      then, after that, I deleted my Facebook and all that stuff to make
      sure that people couldn’t contact me and I couldn’t contact them.

                THE COURT: Why did you decide to do that?

                MR. REAMER: To protect myself so I don’t get back on
      heroin.

      The essential needs of the state and public order include the prevention of

burglaries. Reamer’s own statements make clear that his commission of

burglaries stemmed from his drug abuse, and that such abuse came about, at



                                          5
No. 78447-1-116


least in part, as a result of his association with others who used drugs. Thus, the

court acted within its discretion in limiting Reamer’s freedom of association.

                                          B

       The guaranty of due process, contained in the Fourteenth Amendment to

the United States Constitution and article I, section 3 of the Washington

Constitution, precludes vague laws. State v. Irwin, 191 Wash. App. 644, 652, 364
P.3d 830 (2015). Due process requires that citizens have fair warning of conduct

that is proscribed. City of Spokane v. Douglass, 115 Wash. 2d 171, 178, 795 P.2d
693 (1990). A statute is unconstitutionally vague if (1) it does not define the

criminal offense with sufficient definiteness that an ordinary person can

understand what conduct is proscribed, or (2) does not provide ascertainable

standards of guilt to protect against arbitrary enforcement. Kolender v. Lawson,

461 U.S. 352, 357, 103 5. Ct. 1855, 75 L. Ed. 2d 903 (1983); BahI, 164 Wash. 2d at

752-53.

       If persons of ordinary intelligence are able to understand what the law

proscribes, notwithstanding some possible areas of disagreement, the law is

sufficiently definite. BahI, 164 Wash. 2d at 754. A community custody condition is

not unconstitutionally vague simply because a person cannot predict with

complete certainty the exact point at which his or her actions would be classified

as prohibited conduct. Sanchez Valencia, 169 Wash. 2d at 793.

      Very recently, we considered and rejected the argument that Reamer

makes regarding the alleged vagueness of the same community custody




                                         6
No. 78447-1-1/7


condition. In re Pers. Restraint of Brettell, 6 Wash. App. 2d 161, 430 P.3d 677

(2018). In that decision, we stated:

              Brettell claims that the word “known” makes the condition
      vague because it does not state who must “know” that a particular
      person used or sold illegal drugs before he must avoid that person.
      Brettell does not cite any cases where “known,” when used in a
      community custody condition, refers to the knowledge of anyone
      other than the offender.

              In United States v. Vega, [545 F.3d 743, 746 (9th Cir. 2008),]
      the Ninth Circuit rejected a vagueness challenge to a condition for
      supervised release that stated “defendant shall not associate with
      any member of any criminal street gang.” Consistent with what the
      court described as “well-established jurisprudence,” it presumed
      that the condition prohibited the defendant’s knowing misconduct.
      The Vega court noted that while constitutional, the condition would
      be clearer if it included the term “known.” This would have limited
      the condition’s reach to people known by the defendant to be gang
      members. [545 F.3d at 749-50.] Brettell does not present legal
      authority contrary to Vega or otherwise show how the term “known”
      itself makes the condition vague.

               Brettell also asserts that the condition is unclear because the
      term “users and sellers” might refer to people’s actions in the
      distant past and/or those they are no longer engaged in. A court
      interprets an undefined term in a community custody condition
      based on its plain meaning, which includes the dictionary
      definition.” The definition of “user” is “one that uses; specif[ically]
      a person who uses alcoholic beverages or narcotics.” The
      definition of “use” is “the act or practice of using something.” The
      definition of “seller” is “one that offers for sale.” Thus, the terms
      “users or sellers” refer to ongoing current activity. Like the terms
      “using, possessing, or dealing” found constitutional in State v.
      Llamas-Villa, [67 Wash. App. 448, 456, 836 P.2d 239 (1992),] they
      effectively notify a person of ordinary intelligence what behavior is
      prohibited.

             Brettell also contends that the term “illegal drugs” reinforces
      the vagueness of “known.” With some states’ decriminalization of
      “recreational marijuana, it does not provide fair notice to write
      conditions in terms of ‘illegal drugs.” Washington no longer
      criminalizes the use and possession of limited quantities of
      marijuana. But this conduct remains a federal offense, governed by
      the Controlled Substances Act (CSA). The CSA preempts state

                                         7
No. 78447-1 -1/8


       law, even for marijuana wholly grown and distributed intrastate.
       The complication of different state and federal drug enforcement
       policies does not excuse a person from knowing that for marijuana,
       it is still “illegal.” The mere fact that only the federal government
       prohibits recreational marijuana use and possession does not make
       the term “illegal drugs” vague as applied to marijuana.

Brettell, 6 Wash. App. 2d at 169-171 (emphasis added) (footnotes omitted).

       Perhaps understandably, given that our reasoning in Brettell eviscerates

the viability of Reamer’s vagueness challenge, Reamer contends that Brettell

was wrongly decided. In support of this, he states that the Brettell court did not

consider the precedent of City of Spokane v. Neff, 152 Wash. 2d 85, 93 P.3d 158

(2004). In that case, our Supreme Court held that a municipal anti-prostitution

ordinance was unconstitutionally vague owing to its omission of a definition for

the term “known prostitute.” Neff, 152 Wash. 2d at 91.

       However, the difference between an ordinance of general applicability and

a community custody condition of specific applicability is not to be overlooked.

Making the exact same challenge to the same community condition as that

imposed in Brettell, Reamer, like Brettell, fails to “cite to any cases where

‘known,’ when used in a community custody condition, refers to the knowledge of

anyone other than the offender.” Brettell, 6 Wash. App. 2d at 169. We consider

Brettell well-decided and dispositive on this issue.

                                         III

       Reamer also challenges as unconstitutionally vague the community

custody condition requiring that he “stay out of drug areas, as defined in writing

by the supervising Community Corrections Officer.” The State concedes that this

condition is unconstitutional in light of Irwin, 191 Wash. App. at 655, in which we

                                          8
No. 78447-1 -119


held that a community custody condition mandating the defendant absent himself

from areas where minor ‘“children are known to congregate” was

unconstitutionally vague. We accept the State’s concession. On remand, the

condition should be either clarified or stricken from the sentencing order.

                                          IV

       Finally, Reamer contests the imposition of several LFOs. These

obligations include both $200 criminal filing fees, a $100 DNA collection fee,

future expenses related to his community supervision, and interest on the

nonrestitution portion of his LFOs. Recent changes in the law have relieved the

burden of such LFOs from indigent defendants,see, e.g., RCW 10.01.160(3);

RCW 36.18.020(2)(h); or in the case of DNA collection, eliminated them where

they are superfluous, RCW 43.43.7541. Reamer is an indigent defendant.

       The statute in effect at the time of Reamer’s sentencing, former RCW

36.18.020(2)(h), provided for the mandatory assessment of a $200 filing fee upon

a criminal’s conviction or plea of guilty. This was amended effective June 7,

2018, to exclude indigent defendants from its scope. The amendment applies

prospectively to defendants with appeals pending at the time of the statute’s

enactment. State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018).

Reamer asks that we remand to the trial court for it to strike each of the filing fee

cost assessments. The State concedes that this is necessary.

       Reamer next challenges the trial court’s decision to impose a $100 DNA

collection fee under both of his cause numbers. The fee should be stricken,

Reamer avers, because only one such fee can be imposed. A legislative


                                          9
No. 78447-1-1/10


amendment to RCW 43.43.7541, effective June 7, 2018, requires imposition of

the fee “unless the state has previously collected the offender’s DNA as a result

of a prior conviction.” LAWS OF 2018, ch. 269,   § 18. Citing to Ram irez, Reamer
further notes that the amendment applies to defendants with appeals pending at

the time of enactment. 191 Wash. 2d at 747. The State acknowledges the error in

light of the legislative purpose of avoiding redundant DNA collection fees. It

concedes that the second fee payment requirement should be eliminated on

remand.

       Reamer next contends that the requirement that he pay the costs of

community custody supervision be stricken. The State opposes this request.

       The trial court imposed, as a condition of community custody, the

requirement that Reamer “pay supervision fees as determined by DOC.” RCW

9.94A.703(2) authorizes the court to waive these fees, indicating that they, too,

are a discretionary legal financial obligation of the type that may no longer be

imposed on indigent defendants pursuant to the most recent iteration of RCW

10.01.160(3). Division Two endorsed this view in State v. Lundstrom, 6 Wash. App.
2d 388, 396 n. 3, 429 P.3d 1116 (2018), review denied, 193 Wash. 2d 1007 (2019).

We find that court’s analysis persuasive. Accordingly, we direct that the trial

court strike this payment obligation on remand.

       Finally, Reamer contends that the statement in the judgment and

sentence imposing interest on his nonrestitution LFOs is not authorized by

statute. This is correct in light of amendments to RCW 10.82.090(1), which now

states that “[a]s of June 7, 2018, no interest shall accrue on nonrestitution legal


                                         10
No. 78447-1-I/li


financial obligations.” Reamer asks that, on remand, the judgment and sentence

be modified to reflect that no interest shall accrue on such obligations after June

7, 2018.

       The State counters that, because the statute specifically provides that

interest will not accrue after that date, the relief Reamer requests is “built into the

statute,” and that to direct the trial court to amend the judgment and sentence is

superfluous. However, the Supreme Court adopted a different view in State v.

CatlinQ, 193 Wash. 2d 252, 438 P.3d 1174 (2019). Therein, the Supreme Court

noted that the new version of the statute “also eliminated interest accrual on all

LFOs except restitution” and directed the trial court to revise the judgment and

sentence at issue to “eliminate such interest on any qualifying remaining LFOs.”

Catling, 193 Wash. 2d at 259 n.5. Thus, on remand, we direct that Reamer’s

sentencing court do the same.

      Affirmed in part and reversed in part.



WE CONCUR: